MOORE, J.
In this case the City sought the expropriation of lot No. 20 of square No. 305, in the Seventh District of this City, for the purposes of a water purification and pumping plant.
It was submitted to the same jury that was empa'nnelled in the case of the City vs. Joseph A. Landry, No. 3655, and this day decided by us. The damages assessed by the jury was $225.00, and the plaintiff appealed.
The facts in both cases are alike and for the reasons assigned in No. 3655 the judgment appealed from is affirmed.